         Case 4:21-mj-00004-JTJ Document 7 Filed 01/21/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                          MJ-21-04-GF-JTJ-01
                           Plaintiff,

       vs.                                                        ORDER

 KERSIE MICHELLE RAMIRE PEASE,

                           Defendant.




      Defendant Kersie Michelle Ramire Pease appeared before the Court on

January 21, 2021, for an initial appearance to answer the Petition on Supervised

Release filed in the United States District Court for the District of Idaho, CR-20-

91. (Doc. 1-2). The United States District Court for the Western District of Texas

originally sentenced Defendant to five months custody and three years of

supervised release and entered Judgment on January 11, 2018. Defendant was

released from custody and her supervision term began on June 27, 2019.

Jurisdiction over Defendant’s case was later transferred from the Western District

of Texas to the District of Idaho. The terms of the Western District of Texas

Court’s Judgment imposed mandatory, special, and standard conditions of
         Case 4:21-mj-00004-JTJ Document 7 Filed 01/21/21 Page 2 of 3



supervision that apply to Defendant’s supervised release in the District of Idaho.

(Doc. 1-2).

      Defendant’s probation officer in the District of Idaho filed a Petition on

Supervised Release on December 29, 2020, asserting that Defendant had violated

the terms and conditions of her supervision. (Doc. 1-2). The District of Idaho

issued a warrant for Defendant’s arrest, requiring Defendant to be arrested and

brought before the nearest Magistrate Judge to respond to the allegations that

Defendant had violated the terms of her supervised release. (Doc. 1-1). Defendant

was arrested by the Anaconda Police Department in Anaconda, Montana, on

January 14, 2021. (Doc. 1-1).

      At Defendant’s initial appearance before this Court, the Court learned that

Defendant has a hearing before the Idaho District Court on January 28, 2021.

Defendant asked the Court to release Defendant from custody in Montana and

allow her to return to Idaho for the January 28 hearing. The Court has determined

that Defendant shall be released from Montana custody, on the condition that she

report to the Helena, Montana, Probation Office by 10:00 a.m. on January 22,

2021, to work out the terms of her supervised release and upcoming hearing with

Defendant’s Idaho probation officer. The mandatory, special, and standard

conditions of the Judgment of the Western District of Texas remain in effect. (Doc.

1).

                                             2
         Case 4:21-mj-00004-JTJ Document 7 Filed 01/21/21 Page 3 of 3



      Accordingly, IT IS ORDERED that Defendant Kersie Michelle Ramire

Pease is released subject to the conditions stated in the Judgment in a Criminal

Case by the United States District Court for the Western District of Texas, CR-17-

02090-PRM(2). Defendant shall report to the Helena, Montana Probation Office by

10:00 a.m. on January 22, 2021.

      Dated this 21st day of January, 2021.




                                              3
